DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-20 are pending. Claims 16-20 are newly added. Claims 14 and 15 are withdrawn. Claims 1-13 and 16-20 are under consideration in this action

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13 and 16-20) in the reply filed on July 28, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden in performing a search of all of the presented claims.  This is not found persuasive because the instant application is a national stage application, and undue burden is not a criteria for setting forth a restriction requirement for a national stage application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 28, 2002.

Specification
The disclosure is objected to because of the following informalities: The instant application includes drawings. However, there does not appear to be a “Brief Description of Drawings” section in the instant Specification. Note MPEP 608.01(f): “When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The percent ranges recited in the instant claim 8 are indefinite because they do not recite what the percentages are measured by (e.g., by weight, by volume, etc.). For the purposes of examination below, the percentages are being interpreted as percentages by weight.
Further regarding claim 8, the percentage ranges of the high molecular weight hyaluronic acid and low molecular weight hyaluronic acid found in the last two lines of the claims are indefinite as they do not recite whether the percentages are based on the total composition, or based only on the hyaluronic acid mixture. For the purposes of examination below, the percentage ranges of the high molecular weight hyaluronic acid and low molecular weight hyaluronic acid found in the last two lines of the claims are being interpreted as being based on the total composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2011/0003769; published Jan. 6, 2011).
Applicant claims a hair care composition comprising a low molecular weight hyaluronic acid fraction and a high molecular weight hyaluronic acid fraction, wherein the low molecular weight hyaluronic acid fraction comprises hyaluronic acid or a salt or derivative thereof having a weight-average molecular weight Mw of less than 50 kDa and a high molecular weight hyaluronic acid fraction comprises hyaluronic acid or a salt or derivative thereof having a weight-average molecular weight Mw of more than 1MDa.
Applicant claims a consumer hair care product comprising the hair care composition according to claim 1.

With regards to Claims 1-4, 10, 12, 16, and 17, Kim discloses an anti-aging composition including: low-molecular weight hyaluronic acid that has excellent skin permeability and shows moisturizing and hyaluronic acid synthesis-accelerating effects in the skin; high-molecular weight hyaluronic acid that forms moisturizing film on the outer surface of the skin; and extract of root bark of Ulmus davidiana having an excellent anti-inflammatory effect (para.0009-0010). 
The high-molecular weight hyaluronic acids my have an average molecular weight of 500,000-3,000,000 (0.5-3 MDa), while the low-molecular weight hyaluronic acids may have an average molecular weight of 500-50,000 Da (0.5-50 kDa), more specifically 500-10,000 Da (0.5-10 kDa). Molecular weights of hyaluronic acids may depend on the particular analyzing techniques or techniques for separation from the sources of hyaluronic acids (para.0019). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
The pharmaceutical anti-aging composition is disclosed to have anti-aging activities in itself. Therefore, the anti-aging composition may be formed into any formulations applied onto the skin or hair. More particularly, such formulations may include creams, gels, spray agents, lotions, soap, and body cleansers (para.0024, 0030).
With regards to Claims 5 and 18, the pharmaceutical anti-aging composition may include the low-molecular weight hyaluronic acids in an amount of 0.1-80 wt.%, more particularly 15-70 wt.%, based on the total weight of the composition (para.0020). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to Claims 6 and 19, the pharmaceutical anti-aging composition may include the high-molecular weight hyaluronic acids in an amount of 0.1-70 wt.%, more particularly 15-70 wt.%, based on the total weight of the composition (para.0020). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to Claims 7 and 20, Kim’s aforementioned disclosure of suitable amounts of the low-molecular weight hyaluronic acids and the high-molecular weight hyaluronic acids encompass the claimed ratio. For example, in the case that the pharmaceutical anti-aging composition comprises 20 wt.% of low-molecular weight hyaluronic acids and 20 wt.% of high-molecular weight hyaluronic acids, the weight ratio of the low-molecular weight hyaluronic acid to the high-molecular weight hyaluronic acids is 1:1. Furthermore, Kim exemplifies in Example 1-4 a composition comprising 66.7 wt.% low-molecular weight hyaluronic acid and 16.7 wt.% high-molecular weight hyaluronic acid (para.0032, Table 1), thus reading on a weight ratio of the low-molecular weight hyaluronic acid to the high-molecular weight hyaluronic acid of about 4:1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to Claim 11, Kim exemplifies the preparation of a nourishing lotion. As evidenced by, for example, the instant claim 12, a lotion is an acceptable consumer hair care product. Kim’s Example 2 exemplifies a nourishing lotion comprising 10 wt.% of Example 1-4 (composition comprising the low-molecular weight and high-molecular weight hyaluronic acids) (para.0042, Table 7).
With regards to Claim 13, Kim’s aforementioned Example 2 nourishing lotion further comprises purified water (para.0042, Table 7), which reads on a carrier or solvent.

A recitation of the intended use of the claimed invention, a hair care composition in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. In the instant case, Kim’s composition encompass the structural limitations in the instant case, and may be applied to skin or hair. Thus, absent evidence to the contrary, Kim’s compositions is capable of performing the claimed intended use.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2011/0003769; published Jan. 6, 2011) as applied to claims 1-7, 10-13, and 16-20 set forth above, further in view of Mukherjee et al. (Mukherjee) (US 6,440,432 B1; published Aug. 27, 2002).
Applicant’s claims are set forth above and incorporated herein.

Applicant further claims wherein the hair care composition of claim 1 comprises about 2% to 5% of a hyaluronic acid mixture; about 2% to 80% lactic acid; up to about 3% of phenoxyethanol; wherein the hyaluronic acid mixture comprises about 0.6% to 0.9% of high molecular weight hyaluronic acid and about 2.4% to about 2.7% of low molecular weight hyaluronic acid.

The teachings of Kim as they apply to Claims 1-7, 10-13, and 16-20 are set forth above and incorporated herein.

Kim does not appear to explicitly disclose wherein the composition further comprises about 2% to 80% lactic acid and up to about 3% of phenoxyethanol. Mukherjee is relied upon for these disclosures. The teachings of Mukherjee are set forth herein below.
Mukherjee discloses cosmetic composition containing a dextran or maltodextrin and a weak carboxylic acid. Dextran enhances the anti-aging activity of the weak acids and reduces skin irritation that is sometimes caused by the weak acid active (abstract). Mukherjee discloses that the compositions are suitable for cosmetic use, and in particular, the compositions are suitable for application to aged and/or UV-damaged skin to improve the appearance and the feel thereof as well as for application to healthy skin to prevent or retard deterioration thereof (col.21, ln.50-60).
The cosmetic skin compositions can be in any form, e.g., formulated as a toner, gel, lotion, a fluid cream, or a cream (col.8, ln.25-28).
In an embodiment, the composition comprises from 4 to about 20 wt.% of lactic acid (Mukherjee claim 5). 
Mukherjee discloses that many cosmetic compositions must be protected against the growth of potentially harmful microorganisms. Preservatives are therefore necessary. Among the preferred preservatives is phenoxyethanol., which may be employed in amounts ranging from about 0.1-2% by weight of the composition (col.8, ln.4-15).

With regards to Claim 8, as discussed above, Kim discloses anti-aging composition which are applicable to the skin. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Kim and Mukherjee, and include Mukherjee’s composition comprising dextran or maltodextrin, 4 to about 20 wt.% of lactic acid, and 0.1-2% by weight of phenoxyethanol (preservative) into Kim’s anti-aging composition. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of improving the appearance of aged and/or UV-damaged skin and preventing or retarding deterioration of healthy skin (dextran or maltodextrin and lactic acid), and to protect the cosmetic composition against the growth of potentially harmful microorganisms (phenoxyethanol). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Kim and Mukherjee are directed to anti-aging compositions for application to the skin.
Furthermore, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. In the instant case, both Kim and Mukherjee are directed to anti-aging compositions for application to the skin.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2011/0003769; published Jan. 6, 2011) as applied to claims 1-7, 10-13, and 16-20 set forth above, further in view of Erazo-Majewicz et al. (Erazo-Majewicz) (US 2003/0211952 A1; published Nov. 13, 2003).
	Applicant’s claims are set forth above and incorporated herein.

	Applicant further claims wherein the hair care composition of claim 1 further comprises a cationic conditioner.


The teachings of Kim as they apply to Claims 1-7, 10-13, and 16-20 are set forth above and incorporated herein.

Kim does not appear to explicitly disclose wherein the composition further comprises a cationic conditioner. Erazo-Majewicz is relied upon for this disclosure. The teachings of Erazo-Majewicz are set forth herein below.

Erazo-Majewicz discloses a composition comprising a cationic polygalactomannan or cationic derivatized polygalactomannan, e.g., cationic guar polymers (reading on cationic conditioner) (para.0002, 0018, 0022, 0025). The galactomannan compositions provide desirable surface conditioning properties to hair, skin, and textile substrates (para.0020). Erazo-Majewicz discloses that it has been found that low molecular weight cationic guar polymers can deliver desirable conditioning or lubricating effect to cleansing and condition products, such as shampoos, body cleansers, and bar soaps, and can also deliver the conditioning or lubricating property of softer feel to skin when incorporated in bodywashes, body cleansers, and bar soaps (para.0022).

With regards to Claim 9, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Kim and Erazo-Majewicz, and include Erazo-Majewicz’s cationic guar polymers into Kim’s anti-aging compositions. One of ordinary skill in the art would have been motivated to do so as Erazo-Majewicz’s cationic guar polymers deliver desirable conditioning or lubricating effect to cleansing and conditioning products, such as shampoos and body cleansers, and can also deliver conditioning or lubricating property of softer feel to skin when incorporated in body cleansers. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Erazo-Majewicz’s cationic guar polymers are suitable for inclusion into personal care products for application to skin or hair, and Kim is directed to composition for application onto skin or hair.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
Claims 1-13 and 16-20 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616